         Case 1:20-cr-00241-DAD-BAM Document 148 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       Case No. 1:16-cr-00174-DAD-BAM

12                 Plaintiff,

13          v.

14   DEVONE JOHNSON,

15                 Defendant.

16   UNITED STATES OF AMERICA,                       Case No. 1:20-cr-00241-DAD-BAM
17                 Plaintiff,                        ORDER REQUIRING TO COUNSEL
                                                     ROGER BONAKDAR TO SHOW CAUSE
18          v.                                       WHY SANCTIONS SHOULD NOT ISSUE
                                                     FOR FAILURE TO TIMELY APPEAR AND
19   GEOFFREY GUESS,                                 BE IN APPROPRIATE ATTIRE FOR
                                                     CALENDAR ON DECEMBER 15, 2020 AT
20                 Defendant.                        2:00 P.M.
21

22         On December 15, 2020, at 2:00 p.m., the above referenced cases on calendar and both

23 defendants were represented by counsel Roger Bonakdar. Court was called at 2:00 p.m. and Mr.

24 Bonakdar was not present. Mr. Bonakdar appeared late for calendar and refused to turn on his

25 video because he was not appropriately dressed for court. This is not the first time that Mr.

26 Bonakdar has appeared late and inappropriately dressed for court. On December 10, 2020,

27 United States v. Hugo Rafeal Gaytan Lopez, was on calendar for arraignment and Mr. Bonakdar

28 was not present in court at 2:00 p.m. On that date, he appeared late and was inappropriately


                                                 1
          Case 1:20-cr-00241-DAD-BAM Document 148 Filed 12/16/20 Page 2 of 2


 1 dressed. However, since his case was not first on calendar the matter was not brought to his

 2 attention on the record.

 3          The court possesses inherent authority to impose sanctions to manage its own affairs so

 4 as to achieve the orderly and expeditious disposition of cases. Chambers v. NASCO, Inc., 501

 5 U.S. 32, 43 (1991). The court’s inherent power is that which is necessary to the exercise of all

 6 others, including to protect the due and orderly administration of justice and maintain the

 7 authority and dignity of the court. Roadway Exp., Inc. v. Piper, 447 U.S. 752, 764 (1980).

 8 There is an arsenal of sanctions that a judge can impose to address an attorney’s behavior,

 9 including monetary sanctions, contempt, and disqualification of counsel. Erickson v. Newmar

10 Corp., 87 F.3d 298, 303 (9th Cir. 1996).

11          Accordingly, counsel Roger Bonakdar is ORDERED TO SHOW CAUSE why monetary

12 sanctions should not issue for the failure to timely appear on the date and time set for the

13 hearing. Counsel Roger Bonakdar SHALL FILE a response to this Order to Show Cause by

14 December 21, 2020.

15
     IT IS SO ORDERED.
16

17 Dated:     December 16, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                   2
